— Judgment unanimously affirmed. Memorandum: Defendant waived his speedy trial objection by failing to move for dismissal of the indictment prior to the commencement of trial (CPL 210.20 [1] [g]; [2]; People v Lawrence, 64 NY2d 200; People v Jordan, 62 NY2d 825). Defense counsel’s failure to make that motion did not deprive defendant of the effective assistance of counsel (see, People v Torrence, 135 AD2d 1075, lv denied 70 NY2d 1011). Defendant’s attorney affirmatively waived any speedy trial objection, and we are not persuaded that the decision to do so was not based upon a reasonable trial strategy.
The claim that defendant was denied his constitutional *924right to confrontation because a prosecution witness was terminally ill and unavailable to testify was not preserved for our review (CPL 470.05 [2]), and discretionary review in the interest of justice is not warranted. We also find defendant’s claim that his sentence is harsh and excessive to be without merit. (Appeal from judgment of Onondaga County Court, Cunningham, J. — burglary, first degree.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.